United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gregory P. Kunkle, for the appellant
Office of Solicitor, for the Director

Docket No. 14-78
Issued: April 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2013 appellant, through her representative, filed a timely appeal of an
April 15, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. As more than 180 days elapsed from the issuance of
OWCP’s last merit decision of April 6, 2012 to the filing of this appeal and pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has no jurisdiction over the merits of the case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 501.3(e).

On appeal appellant asserts that OWCP improperly rescinded acceptance of her claim.
FACTUAL HISTORY
On September 22, 2011 appellant, then a 48-year-old contact representative, filed a
traumatic injury claim alleging that she cracked a bone in her left foot when she slipped and fell
on stairs on September 19, 2011. In a November 3, 2011 statement, she indicated that, while
working at home in her upstairs office, she had trouble with her internet connection and was
going up and down stairs to try and resolve the problem so that she could keep working. While
going upstairs, appellant twisted her ankle and fell down approximately five to six stairs, landing
at the bottom. The statement described her medical care. On November 8, 2011 the employing
establishment reported that appellant fell at the workplace and was in the performance of duty on
September 19, 2011. OWCP accepted that she sustained an employment-related fracture of the
left tarsal and metatarsal bones.
On November 18, 2011 OWCP advised that it had learned that appellant was teleworking
on September 19, 2011. It asked the employing establishment to furnish her position description
and additional information, including her telework agreement, information regarding the
ownership of the computer equipment, the workstation requirements, responsibility for providing
the internet connection, and whether the employing establishment knew that computer equipment
was located in the basement.
In a November 30, 2011 telephone conference with OWCP, appellant stated that she paid
for the internet connection which was routed to her basement, and that her computer equipment
was upstairs and was owned by the employing establishment. On September 19, 2011 she was
having problems with the internet connection. Appellant contacted her internet provider and
followed its instructions on how to correct the problem, which entailed going up and down the
stairs. She advised that she returned to full duty on November 21, 2011.
Appellant provided a telework agreement and a telework safety checklist that was not
completed.3 On December 9, 2011 Denise Dinwiddie, a human resources assistant, maintained
that the employing establishment assumed that appellant’s internet connection was in her
immediate work space and that its location in the basement was not within the intent of the selfcertification safety checklist.
On January 19, 2012 OWCP proposed to rescind acceptance of the September 19, 2011
injury on the grounds that appellant was not in the performance of duty when injured. It
determined that maintenance of the internet connection, which appellant owned, was not part of
her official duties.
Appellant disagreed with the proposed rescission, contending that her job required an
active and stable internet connection. She attached copies of her position description, telework
policies, and FECA Bulletin No. 98-09 that discussed alternative work sites.
3

The agreement was not signed and does not include an alternative work site address. The agreement stated, “the
employee understands that he or she is covered by [FECA] if injured while performing official duties at the
alternative work site.” A second unsigned copy of the telework agreement was submitted on December 16, 2011.

2

By decision dated April 6, 2012, OWCP rescinded acceptance of appellant’s claim
finding that she was not in the performance of duty on September 19, 2011.
Appellant filed an appeal with the Board on June 29, 2012. The appeal was dismissed at
her request by order dated September 28, 2012.4
On April 4, 2013 appellant requested reconsideration. She asserted that she was in the
performance of duty on September 19, 2011, noting that she had to provide the internet
connection which was located in her basement. Appellant contended that she was performing an
activity reasonably incidental to her employment.
In an April 15, 2013 decision, OWCP denied appellant’s reconsideration request. It
found that her contentions were cumulative and substantially similar to evidence and
documentation previously considered and not a basis for reopening her claim for merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of the Code of Federal Regulations (C.F.R.)
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meet at least one of the standards
described in section 10.606(b)(3).6 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (i) shows
that OWCP erroneously applied or interpreted a specific point of law; or (ii) advances a relevant
legal argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent
new evidence not previously considered by OWCP.7 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.8
ANALYSIS
The only decision before the Board in this appeal is the decision of OWCP dated
April 15, 2013 denying appellant’s application for review. Because more than 180 days elapsed
between the date of OWCP’s most recent merit decision dated April 6, 2012 and the filing of this

4

Docket No. 12-1662 (issued September 28, 2012).

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a) (2011).

7

Id. at § 10.606(b)(3) (2011).

8

Id. at § 10.608(b) (2011).

3

appeal with the Board on October 10, 2013, the Board lacks jurisdiction to review the merits of
her claim.9
OWCP rescinded acceptance of appellant’s claim for a September 19, 2011 left ankle
injury in a merit decision dated April 6, 2012 on the grounds that she was not in the performance
of duty when injured. Appellant requested reconsideration on April 4, 2013, and in a statement
dated April 5, 2013, asserted that she was in the performance of duty when injured. The Board
finds the evidence submitted is insufficient to warrant merit review.
With her April 4, 2013 reconsideration request, appellant repeated her assertion that she
was in the performance of duty on September 19, 2011 because she was required to maintain an
active internet connection. She made the argument in response to the January 19, 2012 notice to
rescind. The argument was therefore repetitive.10 Appellant did not allege or demonstrate that
OWCP erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by OWCP. Consequently, she was not entitled to a review
of the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).11
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence. As she did not submit relevant and pertinent new evidence not
previously considered by OWCP, it properly denied her reconsideration request.12
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

Id. at § 501.3(e).

10

Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case. C.N., Docket No. 08-1569 (issued December 9, 2008).
11

20 C.F.R. § 10.606(b)(2).

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2013 is affirmed.
Issued: April 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

